Citation Nr: 1118031	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-32 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation, in excess of 10 percent, for allergic rhinitis/chronic rhinosinusitis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (previously claimed as a mental illness, major depression, and generalized anxiety disorder).

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The issue of entitlement to service connection for depression, claimed as secondary to a service-connected disability (to include spondylolysis and sleep apnea) has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  

The Veteran served on active duty from January 1977 to January 1985.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from June 2007, and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).

In a June 2007 rating decision, the RO, in pertinent part, continued a 10 percent evaluation for allergic rhinitis/chronic rhinosinusitis and denied service connection for a mental illness, claimed as depression, because new and material evidence had not been submitted.  In an August 2008 rating decision, the RO confirmed and continued a 10 percent evaluation for allergic rhinitis/chronic rhinosinusitis.  In a May 2009 rating decision, the RO denied service connection for PTSD.  

The Veteran testified at a January 2011 Travel Board hearing; the hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  Allergic rhinitis and rhinosinusitis result in near-constant, non-incapacitating episodes or year-round symptoms of nasal congestion, drainage, and sinus headaches.  The Veteran has not had surgery for her allergic rhinitis/chronic rhinosinusitis and her disability is not shown to result in greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.

2.  In an unappealed January 2005 decision, the RO most recently denied service connection for major depression and generalized anxiety disorder (also claimed as mental illness).

3.  Evidence received since the January 2005 decision is cumulative of that previously of record.

4.  Medical evidence of record does not establish a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for allergic rhinitis/chronic rhinosinusitis  have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2010).

2.  New and material evidence has not been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159, 3.303, 3.307, 3.309, 3.317, 20.1103, 20.1105 (2010).

3.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In April 2007 and February 2009 letters, VA informed the Veteran of the evidence necessary to substantiate her claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  April 2007 and February 2009 letters also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) (2008); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial.  The April 2007 VCAA notice letter provided the Veteran with an explanation of the meaning of both "new" and "material" evidence and provided notice of the particular type of evidence needed to substantiate elements found to be insufficiently shown at the time of the previous denial of service connection.  

The Veteran's service treatment records, VA and private treatment records, VA examinations, lay statements, and a Board hearing transcript have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in May 2007 and July 2010 to address her allergic rhinitis and chronic rhinosinusitis.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; and address the relevant rating criteria.  The Board notes that the Veteran's VA examinations do not specifically describe the duration of antibiotic usage for treatment of the Veteran's allergic rhinitis and chronic rhinosinusitis; however, the Board finds that there is sufficient medical evidence of record in this regard for rating purposes and finds that an additional examination is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

Although a VA examination was not conducted with respect to the Veteran's new and material evidence claim, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  38 C.F.R. § 3.159(c).  

The Veteran was not afforded a VA examination to address her claim for service connection for PTSD.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court or CAVC) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination is not necessary to address the Veteran's claim for PTSD.  As the Board will discuss below, the record does not contain a current diagnosis of PTSD.  Absent evidence that indicates that the Veteran has a current claimed disability related to symptoms in service, the Board finds that a VA examination is not necessary for disposition of the claim.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her claim, and to respond to VA notices. The Veteran and her representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.





B.  Law and Analysis

1.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration; however, the evidence of record does not establish distinct time periods where the Veteran's service-connected allergic rhinitis and rhinosinusitis result in symptoms that would warrant different ratings.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability. 38 C.F.R. § 4.14 (2010).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's service-connected allergic rhinitis and chronic rhinosinusitis has been evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6522-6514 (2010).   See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Under the General Rating Formula for sinusitis, a 10 percent evaluation is assigned with evidence of one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 6522-6514 (2010).  A 30 percent rating evaluation is assigned with evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  See 38 C.F.R. § 4.97, General Rating Formula for Sinusitis (DC's 6510 through 6514).  A 50 percent rating is evaluation is assigned with evidence of following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Id. at Note.

Under Diagnostic Code 6522, a 10 percent evaluation is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2010).  A maximum 30 percent evaluation is assigned for allergic or vasomotor rhinitis with polyps.  Id.  

A May 2007 VA examination included a review of the Veteran's VA medical records.  The Veteran reported that her symptoms occurred year-round with nasal blockage, itchy watery eyes, post-nasal drainage, hoarseness of voice, and frontal headaches which occurred 12 to 13 times a month.  She had some interference of breathing through the nose and occasional purulent discharge.  The Veteran had been treated with antibiotics at least five or six times for chronic sinusitis.  The last treatment documented in VA was February 2007 with a Z pack.  The Veteran did not have facial pains but had fullness around the frontal areas and headaches.  She had discharge and crusting.  The Veteran did not have incapacitating episodes lasting four to six weeks requiring bed rest and treatment by a physician; but she did have several shorter episodes where she took two to three days off at a time, occurring seven to eight times a year.  The Veteran reported that her symptoms were not getting better on Loratidine, and Sudafed had been added to her regimen.  A physical examination shows that the Veteran had boggy nasal mucosa with edema of the turbinates.  The sinuses were nontender. The Veteran was diagnosed with allergic rhinitis and chronic rhinosinusitis with year-round symptoms necessitating the use of multiple medications on a daily basis.

VA and private treatment records dated from 2007 to 2010 reflect diagnoses of rhinitis and sinusitis with complaints of chronic post-nasal drainage, sinus or nasal congestion, and frontal headaches.  The Veteran was treated with nasal steroids.  The Veteran was prescribed with the antibiotic Augmentin, for a one-week duration in August 2007 and for a one-week duration in November 2008 for treatment of sinusitis.  A February 2009 VA ENT treatment reports show that the Veteran was assessed with nasal obstruction likely related to chronic rhinitis.  There was no sinus disease and no significant septal deviation.  The Veteran had not been on any antibiotics.  During a March 2010 VA examination for the evaluation of the Veteran's sleep apnea, a sinus examination shows that the paranasal sinuses were normally developed.  Normal aeration was seen with no findings to suggest sinusitis at that time. The Veteran was seen in the emergency room for complaints related to a sore throat, sinus headaches, and cough in December 2010 and was diagnosed with pharyngitis.

A July 2010 VA examination included a review of the Veteran's medical records.  The Veteran reported that she noticed allergic rhinitis and chronic sinusitis after a change in climate.  She developed post-nasal drip with associated hoarseness.  She was taking Loratidine and Flunisolide without complete resolution of symptoms.   The Veteran had a history of seasonal allergies.  She had a history of sinusitis without a history of incapacitating episodes.  The Veteran did have a history of non-incapacitating episodes due to sinusitis characterized by headache, purulent drainage, and sinus pain.  These episodes were near-constant and lasted for periods greater than 14 days.  Current rhinitis symptoms include nasal congestion, itchy nose, and sneezing.  Current sinus symptoms included headaches occurring one to six times per week, sinus pain, and sinus tenderness.  

A physical examination shows crusting and tenderness of the maxillary sinuses.  There was no evidence of active disease.  There were no signs of nasal obstruction. There were no nasal polyps present.  The Veteran did not have septal deviation and there was no hypertrophy of the turbinates from bacterial rhinitis.  March 2010 x-rays of the sinuses were reviewed.  The paranasal sinuses were normally developed.  Normal aeration was seen with no findings to suggest sinusitis at that time.  The Veteran was diagnosed with allergic rhinitis with associated chronic rhinosinusitis.  The Veteran was employed full time as a postal worker.  She had lost approximately 24 weeks of work in the last year due to her knees and other health issues.  Allergic rhinitis and chronic rhinosinusitis were noted to have significant effects on the Veteran's usual occupation, and the Veteran needed to avoid environmental allergens to limit her symptoms.  Her disability was noted to have a moderate effect on chores, shopping, exercise, sports, recreation, and traveling.  

During the Veteran's January 2011 Travel Board hearing, the Veteran reported that she experienced at least eight incapacitating episodes in 2010.  She reported that she had been going to the emergency room for treatment of her allergic rhinitis and rhinosinusitis, and reported having "crusty polyps."  She reported that she was prescribed antibiotic treatment 10 to 12 times in the past two years, and that she had antibiotic treatment three times in the last year.  

Medical evidence of record shows that the Veteran's allergic rhinitis and rhinosinusitis result in year-round symptoms which include nasal congestion, drainage, and sinus headaches.  VA examinations show that the Veteran did not have incapacitating episodes due to her allergic rhinitis and rhinosinusitis; however, she did have non-incapacitating episodes noted to occur seven to eight times a year during her March 2007 VA examination, and noted to be near-constant during her more recent July 2010 VA examination.  It is unclear from the record how many episodes per year of allergic rhinitis and chronic rhinosinusitis required prolonged antibiotic treatment lasting four to six weeks.  The record indicates that the Veteran had antibiotic treatment in February 2007, a week of antibiotic treatment in August 2007, and a week of antibiotic treatment in November 2008.  Nonetheless, the Board finds that the Veteran clearly meets the criteria for a higher 30 percent evaluation for sinusitis with more than six non-incapacitating episodes per year.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2010).

The Veteran has not had surgery for her allergic rhinitis/chronic rhinosinusitis.
Although the Veteran is shown to have near constant symptoms characterized by chronic congestion, drainage, nasal obstruction, and sinus headaches; there is no evidence of record that reflects either radical surgery with chronic osteomyelitis, or repeated surgeries for sinusitis as required for a 50 percent evaluation under Diagnostic Code 6514.  See 38 C.F.R. § 4.97, General Rating Formula for Sinusitis (2010).  

The Board has also considered whether a separate or higher evaluation is available to the Veteran under Diagnostic Code 6522 for allergic rhinitis.  VA treatment records dated in February 2009 show that the Veteran was assessed with nasal obstruction likely related to chronic rhinitis, but VA treatment records do not address the percentage of obstruction present.  A physical examination of the nose completed during the Veteran's July 2010 VA examination shows that there were no signs of obstruction at that time.  Additionally, the Veteran did not have any polyps at the time of examination, and prior VA and private treatment reports and a May 2007 VA examination do not identify the presence nasal polyps at any time during the course of the appeal. 

Because the Veteran is not shown by objective medical evidence to have greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, the Board finds that a separate 10 percent evaluation is not warranted for allergic rhinitis under Diagnostic Code 6522.  There is no objective evidence showing the presence of nasal polyps at any time during an appeal such that a higher 30 percent evaluation is warranted under Diagnostic Code 6522.

In reaching the above conclusions, with respect to the Veteran's increased rating claim, the Board has not overlooked the Veteran's statements with regard to the severity of her allergic rhinitis and rhinosinusitis.  In this regard, the Veteran is competent to report on factual matters of which she had firsthand knowledge, e.g., experiencing pain and weakness; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence and testimony with respect to her symptoms during her VA treatment, during VA examination, and during a Board hearing.  She is competent to provide such testimony.  The statements made during the course of the Veteran's VA treatment and during VA examination has been considered by the Board.  However, the Board finds that the Veteran's statements provided during her Board hearing are not entirely credible where they are not supported by objective evidence of record.  In that regard, the Veteran reported that she had experienced at least eight incapacitating episodes in 2010; however, these episodes were described as non-incapacitating episodes during her May 2007 and July 2010 VA examination and VA treatment records do not indicate any periods of time where bed rest and treatment by a physician were indicated due to allergic rhinitis or rhinosinusitis.  The Veteran reported having crusty polyps; however, VA treatment records and VA examinations do not reflect the presence of polyps during any physical examinations of the nose.  The Veteran reported that she was prescribed antibiotic treatment 10 to 12 times in the past two years; however, this contention is similarly not supported by VA treatment reports and ENT examinations completed in 2009 and 2010.  The Board notes further, that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have where these types of required findings are not readily observable by a lay person.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the Board finds that the Veteran's lay testimony is not entirely credible, the objective medical findings and opinions provided by the Veteran's treatment reports and her VA examination reports have been accorded greater probative weight in this case.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  

Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluations discussed above are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her service-connected disability.  There is no probative evidence of record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not show in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

2.  New and Material Evidence

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The RO previously considered and denied the Veteran's claim for service connection for mental illness, major depression, and generalized anxiety disorder in August 2002 and January 2005 rating decisions.  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).

If new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) (2010).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.

The last final rating decision was in January 2005.  In that decision, the RO found that evidence of record continued to show that the Veteran's diagnosed major depression and generalized anxiety disorder were not incurred in or aggravated by military service.  The RO found that there was no medical evidence that supported the presence of any significant psychological illness during service.  The RO found that the Veteran's current diagnoses were shown to be possibly related to the Veteran's own perception that a hysterectomy performed during service was not necessary; however, the medical evidence did not support the contention that the hysterectomy was unnecessary, and the hysterectomy was not service-connected.  Thus, the Board finds that new and material evidence in this case must show that a currently diagnosed acquired psychiatric disorder either manifested in service, or the Veteran must provide medical evidence of a nexus between her currently diagnosed acquired psychiatric disorder and service, to include a hysterectomy in service.  

Evidence received subsequent to the January 2005 rating decision in relation to the Veteran's claimed acquired psychiatric disorder includes: (1) VA treatment records dated from 2007 to 2010; (2) private treatment records from Dr. M.P. dated from April 2000 to June 2000; (3) letters from Dr. M.P. dated in September 2009 and February 2011; (4) lay statements from the Veteran; (5) lay statements from the Veteran's ex-husband and from M.B.; and (5) a January 2011 Board hearing transcript.  This evidence is new in that it has not previously been received.

The Board finds that the new evidence submitted is not material and is cumulative of that previously of record.

Additional medical evidence, to include both VA treatment records and private treatment reports and letters from Dr. M.P., reflect continued treatment for major depressive disorder, not otherwise specified, and recurrent major depression.  The Board finds that this additional evidence, which essentially shows the Veteran's continued post-service treatment for major depressive disorder, is not material evidence because it is duplicative of evidence that was found in the record at the time of the prior final decision.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.156, 3.303, 3.312(a).

As to the lay statements from the Veteran provided during the course of the appeal and during her Board hearing, the Veteran has continued to describe a hysterectomy which occurred in service, that she was not aware that she was going to have a hysterectomy until after the surgery was performed, that she had no say in the matter, and that her current depression was due to this hysterectomy.  Similar contentions were made during the course of the Veteran's VA treatment for depression and in lay statements from her ex-husband and friend, M.P.  The Board finds, however, that evidence of dated record prior to January 2005 already included lay statements in which the Veteran asserted that her psychiatric disability was due to a hysterectomy in service, and that she was not informed of the hysterectomy prior to the procedure.  The Board finds, therefore, that additional lay statements provided by the Veteran, her ex-husband, and M.B. amount to nothing more than continued lay claims that the Veteran's depression is due to a hysterectomy in service.  These claims were, in substance, before VA when it last decided the claim in January 2005.  Lay persons not trained in the field of medicine are not competent to offer an opinion regarding such a medical question as to whether the Veteran had an acquired psychiatric disorder in service, whether a post-service psychiatric disability is etiologically related to an in-service hysterectomy.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.312; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the Board finds that this additional evidence, which reflects the Veteran's continued contention that her diagnosed depression was due to a hysterectomy in service, is not material evidence because it is duplicative of lay claims that were found in the record at the time of the prior final decision.  Id; also see 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.156, 3.303, 3.312(a).

Without new and material evidence the claim may not be reopened.  Because the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen her finally disallowed claim, the benefit of the doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

3.  Service Connection for PTSD

As noted, in order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection for PTSD requires the following three elements: [1] a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2010).

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) (2010).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.

If VA determines that the Veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the Veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.

If, however, VA determines that the Veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the Veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).   

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f)(3) as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.

The Veteran's identified stressor in this case is not related to combat.  The Board notes that the revised regulations do not apply to the Veteran's identified stressor which is not related to the Veteran's fear of hostile military or terrorist activity.

In her February 2009 claim, the Veteran indicated that her PTSD was related to a hysterectomy performed in service.  The Veteran indicated that she was told that she was initially going to have an exploratory surgery and that she was not informed of the possibility of a hysterectomy.  In the present case, service treatment records clearly show that the Veteran had a hysterectomy performed in service. 

The Board finds, however, that the Veteran does not have a current diagnosis of PTSD secondary to her claimed in-service stressor.  VA and private treatment records do not reflect a current or past diagnosis of PTSD.  Instead, psychiatric treatment reports reflect a current diagnosis of major depressive disorder, not otherwise specified, and recurrent major depression.  

Service treatment records show that the Veteran was seen for a mental health evaluation in February 1982 for extreme financial and emotional problems.  She was noted to have feelings of depression but no diagnosis was rendered at that time.  The Veteran reported having a history of depression and excessive worry at the time of a December 1984 separation examination.  The Veteran was hospitalized in April 1994 with a diagnosis of adjustment disorder and cocaine dependence.  She was noted to have a possible history of depression at that time.  Treatment reports from Dr. M.P. dated in 2000 and February 2004, and an April 2004 VA psychiatric examination report reflect diagnoses of major depression and generalized anxiety disorder.   A September 2009 and February 2011 letters from Dr. M.P. reflect a continued diagnosis of recurrent major depression.  VA treatment records dated from 2007 to 2010 show that the Veteran has a current diagnosis and treatment of major depressive disorder not otherwise specified, and that the Veteran had been attending group therapy at VA.  

The Board notes that in his February 2011 letter, Dr. M.P. noted that the Veteran had a history of PTSD; however, this notation was not associated with a psychiatric evaluation or with psychiatric treatment and appears to be based on a history as related by the Veteran.  The Board notes in this regard that medical opinions premised upon an unsubstantiated account of a claimant are of no probative value and does not serve to verify the occurrences described. See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  VA and private psychiatric treatment reports do not otherwise reflect a diagnosis of PTSD at any time during the appeals period.  

With respect to lay evidence provided by the Veteran, the Veteran has testified at her Board hearing that she has PTSD diagnosed by Dr. M.P.  As noted above, the Veteran can attest to factual matters of which she has first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, the Veteran is competent to provide testimony indicating that she is diagnosed with PTSD.  The Board finds, however, that the Veteran's testimony with respect to her current PTSD diagnosis is not credible in this case.  The Board has based this credibility determination on a lack of findings in the Veteran's VA and private treatment records pertaining to an evaluation and current diagnosis of PTSD as compared to her well-established diagnosis and treatment for major depression or major depressive disorder or report of a history of PTSD.  Additionally, during an April 2004 VA psychiatric examination, objective testing showed that the Veteran appeared to be exaggerating her symptomatology to a degree that would make interpretation of the tests impossible.  Therefore, the Board finds that the Veteran has not provided competent or credible evidence of a current diagnosis of PTSD, and probative medical evidence must be provided in this regard.  

The Veteran is not shown by competent and credible medical evidence to have a current diagnosis of PTSD.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Court held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  The Board finds that the Veteran's noted "history of PTSD" without a current diagnosis or associated treatment reports is insufficient to establish a current diagnosis of PTSD.  There is no current medical evidence showing that the Veteran has been diagnosed with PTSD during the course of this appeal.  The Board finds, therefore, that service connection for PTSD is not warranted.  

C.  Conclusion

The Board concludes that the evidence supports a 30 percent rating for rhinitis and chronic rhinosinusitis.

The January 2005 RO decision, which denied service connection for major depression and generalized anxiety disorder, also claimed as a mental illness, is final; evidence received subsequent to that decision is not new and material; and the claim for service connection for an acquired psychiatric disorder is not reopened.  

The Veteran does not have currently diagnosed PTSD; therefore, the Board concludes the preponderance of the evidence is against finding that the Veteran has PTSD etiologically related to active service.  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.





ORDER

A 30 percent rating, but no more, is granted for allergic rhinitis and chronic rhinosinusitis, subject to the law and regulations governing the payment of monetary benefits. 

The application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD (previously claimed as a mental illness, major depression, and generalized anxiety disorder) is denied. 

Service connection for PTSD is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


